ORDER
PER CURIAM.
Heitman Properties of Missouri, Ltd. appeals the trial court’s judgment and order granting The Pasta House Company’s motion for summary judgment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion would have no precedential value.' We have, however, provided a memorandum opinion for the use of the parties only setting forth reasons for our decision. Judgment affirmed pursuant to Rule 84.16(b).